Citation Nr: 0028643	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 281	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, and from December 1990 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which effectuated as February 1999 Board decision 
granting service connection for PTSD.  A 30 percent rating 
was assigned by the RO.

The appeal was docketed at the Board in 1999.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
PTSD include near continuous panic or depression affecting 
the ability to function appropriately, as well as unprovoked 
irritability with periods of violent thoughts; speech is slow 
and soft, while memory is "fair to poor" in three spheres.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The 


Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating under Diagnostic Code 9411 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.

Pursuant to Diagnostic Code 9411, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, 


due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

Concerning his claim for a rating in excess of 30 percent for 
PTSD, the veteran contends that he experiences disruptive 
sleep and that he is not comfortable around crowds.  In this 
regard, an August 1997 statement from a "Vet Center" 
counselor reflects that the veteran experienced sleeping 
difficulty and that he was unable "to socialize with 
friends".  The letter also reflects that the veteran 
experienced frequent outbursts of anger.  A December 1997 
statement from a social worker affiliated with the same "Vet 
Center" reflects that the veteran was then taking medication 
for his PTSD which rendered him "lethargic".  A June 1998 
statement from a VA psychologist reflects that the veteran 
was then, ostensibly due to his PTSD, "very underemployed as 
a motorcycle repairman".  When the veteran was seen for VA 
outpatient treatment in December 1998, he indicated that he 
was able to sleep only "5-6 [hours]".  His affect was 
described as being "good".  

When the veteran was examined by VA in January 1999, he 
indicated that he was then employed as a motorcycle repairman 
and that he did "alright" on the job as long as "no one 
bother[ed] him".  He further related that he had "an easy 
temper" 


and that he experienced frequent Vietnam-related nightmares.  
On mental status examination, the veteran's speech was 
described as being "slow and soft", and his 
facial expression was described as being "sad".  He had 
"partial" insight into his psychiatric impairment, and his 
memory was "fair to poor" for three temporal spheres.  The 
pertinent examination diagnosis was PTSD.  

When the veteran was seen for VA outpatient treatment in 
March 1999, he was (apparently) noted to experience panic 
attacks on several occasions per week as well as "impaired 
impulse control".  

In an August 1999 "Addendum" prepared by the VA physician who 
had examined the veteran in January 1999, the physician 
indicated that, owing to factors including his "under 
employment", the veteran's level of disability was thought to 
be in "the considerable to severe range."  

When he was seen for VA outpatient treatment in August 1999, 
the veteran was noted to experience problems including 
"[n]ear continuous panic or depression affecting the ability 
to function appropriately and effectively/ unprovoked 
irritability with periods of violent thoughts/ difficulty in 
adapting to stressful situations/ inability to establish or 
maintain effective work and social relationships/". 

In considering the veteran's claim for a rating in excess of 
30 percent for PTSD, the Board is of the opinion, in light of 
the reasoning advanced hereinbelow, that an increased 
disability evaluation, to 70 percent, is warranted.  In 
reaching such conclusion, the Board is cognizant that each of 
the symptoms the veteran was noted to experience when he was 
seen for VA outpatient treatment in August 1999 is 
independently commensurate with a 70 percent rating.  To be 
sure, the Board is skeptical of the thoroughness of the 
veteran's evaluation on such occasion, since the reported 
symptoms, as directly quoted above, almost track verbatim 
those which are specified under Diagnostic Code 9411 as being 
representative of pertinent 


disablement warranting a 70 percent rating (i.e., "near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships")).  Nevertheless, because the reported 
symptoms (however ascertained) do in fact equate with a 70 
percent disability rating, an increased rating to such extent 
(i.e., to 70 degrees) is granted.  

In addressing the question of whether a further increase to a 
100 percent disability rating for the veteran's PTSD is in 
order, however, the Board is persuaded that entitlement to 
such further increase is not warranted.  In reaching this 
conclusion, the Board would point out that while even 
circumlocutory or stereotypical speech would (if present) 
still only be characteristic of disability warranting a 50 
percent rating under the above-cited criteria, see 38 C.F.R. 
§ 4.130, when the veteran was examined by VA in January 1999, 
his speech was specifically found to be "slow and soft".  
Further, the Board would point out that the "fair to poor" 
memory which the veteran was noted to have for three temporal 
spheres on the same examination is, considered separately, 
characteristic of pertinent disability warranting an 
evaluation of less than 50 percent.  See id.  In addition, 
while the Board has no reason to dispute the veteran's 
assertion on several occasions, as addressed above, that his 
sleeping is problematic, it would nevertheless point out that 
even chronic sleep impairment (if in fact present) due to his 
service-connected PTSD is independently indicative of 
disability warranting only a 30 percent rating.  Id.  Given 
the foregoing observations, then, and in the apparent absence 
of any pertinent manifestation independently representative 
of a 100 percent disability rating under the applicable 
rating criteria, the Board is persuaded that a rating in 
excess of the 70 percent evaluation awarded herein is not in 
order.  38 C.F.R. § 4.130.

In determining that further entitlement to a rating in excess 
of 70 percent for the veteran's service-connected PTSD is not 
warranted, the Board has afforded due 


consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected PTSD more closely approximate those required for a 
100 percent rating than they do the 70 percent rating awarded 
herein.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 
4, Diagnostic Code 9411.  In Fenderson v. West, 12 Vet. App. 
119, 126 (1999), it was held by the United States Court of 
Appeals for Veterans Claims that at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  In the present case, the Board concludes 
that at no time during the appeal period has the veteran 
demonstrated disability entitling him to a rating greater 
than 70 percent.  Rather, a 70 percent evaluation is found to 
be appropriate during the entire period at issue.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
apparently continues to work, albeit in a lesser position 
than may be commensurate with his abilities, as a motorcycle 
repairman) has offered no objective evidence that the 
disablement occasioned by his PTSD at all interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   




ORDER

A 70 percent rating for PTSD is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

